     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 1 of 14 Page ID #:1



1     Alan S. Gutman, SBN 128514
      John Juenger, SBN 225201
2     GUTMAN LAW
      433 North Camden Drive, Suite 960
3     Beverly Hills, CA 90210-4413
      Telephone: 310-385-0700
4     Facsimile: 310-385-0710
            email: alangutman@gutmanlaw.com
5                 jjuenger@gutmanlaw.com
6     Attorneys for Plaintiff DIETER HARTMANN
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    DIETER HARTMANN,              )             Case Number
                                    )
12         Plaintiff,               )             COMPLAINT FOR COPYRIGHT
                                    )             INFRINGEMENT
13    vs.                           )
                                    )
14    TYLER BATES; TYLER BATES )
      MUSIC, INC.; FOCUS FEATURES, )
15    LLC; FOCUS FEATURES           )
      PRODUCTIONS, LLC,             )             DEMAND FOR JURY TRIAL
16                                  )
           Defendants.              )
17                                  )
      _____________________________ )
18
19           Plaintiff Dieter Hartmann alleges as follows:
20                                       JURISDICTION
21           1.     This is a clear liability copyright infringement action. This Court has
22    subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338. Plaintiff seeks
23    injunctive relief, damages, costs, interest and attorney’s fees for the infringement of
24    ten (10) musical compositions and sound recordings by Defendants.
25                                           VENUE
26           2.     Venue in this judicial district is proper under 28 U.S.C. § 1400(a) as
27    Defendants do business and may be found in this district and Plaintiff's principal place
28    of business is in this district.

                             COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 2 of 14 Page ID #:2



1                                           PARTIES
2           3.     Plaintiff Dieter Hartmann (“Hartmann”) is a composer, producer,
3     engineer, programmer and musician, who currently resides in the County of Fresno,
4     State of California.
5           4.     Plaintiff is informed and believes and thereon alleges that Defendant
6     Tyler Bates (“Bates”) is an individual who at all relevant times resided in the County
7     of Los Angeles, State of California. Defendant Bates is a composer, guitarist,
8     songwriter and record producer, who has been credited with composing the scores for
9     such motion pictures as 300, Watchmen, Dawn of the Dead (2004 remake), The
10    Devil’s Rejects, Halloween (2007 remake), John Wick and Atomic Blonde, as well as
11    several television programs such as Salem and Californication, in addition to playing
12    lead guitar in and producing Marilyn Manson’s band.
13          5.     Plaintiff is informed and believes and thereon alleges that Defendant
14    Tyler Bates Music, Inc. is a corporation organized under the laws of the State of
15    California with its principal place of business in the County of Los Angeles, State of
16    California. Plaintiff is further informed and believes and thereon alleges that Bates
17    was acting by and through his company as the agent and employee of Tyler Bates
18    Music, Inc., so that any actions by Bates were taken both individually and on behalf
19    of Tyler Bates Music, Inc. Accordingly, all references to actions or omissions by
20    Bates throughout this pleading shall also be attributable to Tyler Bates Music, Inc.
21          6.     Plaintiff is informed and believes and thereon alleges that Defendant
22    Focus Features, LLC is a limited liability company organized under the laws of the
23    State of Delaware with its principal place of business in the County of Los Angeles,
24    State of California.
25          7.     Plaintiff is informed and believes and thereon alleges that Defendant
26    Focus Features Productions, LLC is a limited liability company organized under the
27    laws of the State of Delaware with its principal place of business in the County of Los
28    Angeles, State of California.

                             COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                2
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 3 of 14 Page ID #:3



1                                 GENERAL ALLEGATIONS
2           8.     Plaintiff is informed and believes and thereon alleges that Defendant
3     Bates was hired to create a musical score for the motion picture “Atomic Blonde” (the
4     “Film”) in early 2016.
5           9.     In or about March 2016, Bates requested that Hartmann compose and
6     record temporary tracks to be used in connection with the creation of the musical
7     score for the Film.
8           10.    Between March and August of 2016, Hartmann composed and recorded
9     ten (10) original music cues (the “Cues”) with the understanding that the Cues were
10    for temporary use only and would not be included in the score of the Film.
11          11.    Plaintiff is informed and believes and thereon alleges that the Film was
12    produced and distributed theatrically in the United States in July of 2017 by Focus
13    Features, LLC and Focus Features Productions, LLC.
14          12.    Sometime after the Film was released, Plaintiff discovered that the Cues
15    he composed and recorded were used in the score of the Film despite the fact that
16    Plaintiff did not assign any rights to the Cues to Defendants or anyone else.
17          13.    Plaintiff is the sole copyright owner of the Cues, which constitute more
18    than 27 minutes of the Film’s score.
19                              FIRST CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22          14.    Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25          15.    The first musical composition and sound recording that is the subject of
26    this lawsuit is entitled “CC_Temp Ref 1” (“Work 1”) and is copyrightable subject
27    matter under the laws of the United States. Plaintiff has duly complied with all
28    required provisions of the copyright laws of the United States applicable to said Work,

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                 3
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 4 of 14 Page ID #:4



1     including but not limited to, registering a copyright in and to said Work with the
2     United States Copyright Office. The application was submitted to the United States
3     Copyright Office on or about May 7, 2018. Plaintiff shall amend this complaint to
4     provide the registration number in said Work when it has been assigned.
5             16.   Defendants used said Work without authorization in the score for the
6     Film.
7             17.   In undertaking the conduct complained of in this action, Defendants
8     infringed and knowingly and intentionally violated Plaintiff's rights. Even after
9     Defendants were notified that their use was unauthorized, Defendants continued to use
10    such Work, thus establishing that their infringement was and is willful.
11            18.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
12    damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
13    award of attorney's fees, costs and prejudgment interest.
14            19.   The amount of actual damages shall be proven at the time of trial.
15            20.   Additionally, Defendants have caused and continue to cause great injury
16    to Plaintiff, which damage cannot be accurately computed, and unless this Court
17    restrains Defendants from further infringements, Plaintiff will suffer irreparable
18    injury, for which there is no adequate remedy at law.
19                             SECOND CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22            21.   Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25            22.   The second musical composition and sound recording that is the subject
26    of this lawsuit is entitled “CC_Temp Ref 2” (“Work 2”) and is copyrightable subject
27    matter under the laws of the United States. Plaintiff has duly complied with all
28    required provisions of the copyright laws of the United States applicable to said Work,

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                  4
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 5 of 14 Page ID #:5



1     including but not limited to, registering a copyright in and to said Work with the
2     United States Copyright Office. The application was submitted to the United States
3     Copyright Office on or about May 7, 2018. Plaintiff shall amend this complaint to
4     provide the registration number in said Work when it has been assigned.
5             23.   Defendants used said Work without authorization in the score for the
6     Film.
7             24.   In undertaking the conduct complained of in this action, Defendants
8     infringed and knowingly and intentionally violated Plaintiff's rights. Even after
9     Defendants were notified that their use was unauthorized, Defendants continued to use
10    such Work, thus establishing that their infringement was and is willful.
11            25.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
12    damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
13    award of attorney's fees, costs and prejudgment interest.
14            26.   The amount of actual damages shall be proven at the time of trial.
15            27.   Additionally, Defendants have caused and continue to cause great injury
16    to Plaintiff, which damage cannot be accurately computed, and unless this Court
17    restrains Defendants from further infringements, Plaintiff will suffer irreparable
18    injury, for which there is no adequate remedy at law.
19                               THIRD CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22            28.   Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25            29.   The third musical composition and sound recording that is the subject of
26    this lawsuit is entitled “CC_Temp Cue 2” (“Work 3”) and is copyrightable subject
27    matter under the laws of the United States. Plaintiff has duly complied with all
28    required provisions of the copyright laws of the United States applicable to said Work,

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                  5
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 6 of 14 Page ID #:6



1     including but not limited to, registering a copyright in and to said Work with the
2     United States Copyright Office. The application was submitted to the United States
3     Copyright Office on or about May 7, 2018. Plaintiff shall amend this complaint to
4     provide the registration number in said Work when it has been assigned.
5             30.   Defendants used said Work without authorization in the score for the
6     Film.
7             31.   In undertaking the conduct complained of in this action, Defendants
8     infringed and knowingly and intentionally violated Plaintiff's rights. Even after
9     Defendants were notified that their use was unauthorized, Defendants continued to use
10    such Work, thus establishing that their infringement was and is willful.
11            32.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
12    damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
13    award of attorney's fees, costs and prejudgment interest.
14            33.   The amount of actual damages shall be proven at the time of trial.
15            34.   Additionally, Defendants have caused and continue to cause great injury
16    to Plaintiff, which damage cannot be accurately computed, and unless this Court
17    restrains Defendants from further infringements, Plaintiff will suffer irreparable
18    injury, for which there is no adequate remedy at law.
19                             FOURTH CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22            35.   Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25            36.   The fourth musical composition and sound recording that is the subject
26    of this lawsuit is entitled “CC_Temp Cue 4” (“Work 4”) and is copyrightable subject
27    matter under the laws of the United States. Plaintiff has duly complied with all
28    required provisions of the copyright laws of the United States applicable to said Work,

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                  6
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 7 of 14 Page ID #:7



1     including but not limited to, registering a copyright in and to said Work with the
2     United States Copyright Office. The application was submitted to the United States
3     Copyright Office on or about May 7, 2018. Plaintiff shall amend this complaint to
4     provide the registration number in said Work when it has been assigned.
5             37.   Defendants used said Work without authorization in the score for the
6     Film.
7             38.   In undertaking the conduct complained of in this action, Defendants
8     infringed and knowingly and intentionally violated Plaintiff's rights. Even after
9     Defendants were notified that their use was unauthorized, Defendants continued to use
10    such Work, thus establishing that their infringement was and is willful.
11            39.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
12    damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
13    award of attorney's fees, costs and prejudgment interest.
14            40.   The amount of actual damages shall be proven at the time of trial.
15            41.   Additionally, Defendants have caused and continue to cause great injury
16    to Plaintiff, which damage cannot be accurately computed, and unless this Court
17    restrains Defendants from further infringements, Plaintiff will suffer irreparable
18    injury, for which there is no adequate remedy at law.
19                               FIFTH CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22            42.   Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25            43.   The fifth musical composition and sound recording that is the subject of
26    this lawsuit is entitled “CC_Dark Ambience 1_dh” (“Work 5”) and is copyrightable
27    subject matter under the laws of the United States. Plaintiff has duly complied with
28    all required provisions of the copyright laws of the United States applicable to said

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                  7
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 8 of 14 Page ID #:8



1     Work, including but not limited to, registering a copyright in and to said Work with
2     the United States Copyright Office. The application was submitted to the United
3     States Copyright Office on or about May 7, 2018. Plaintiff shall amend this complaint
4     to provide the registration number in said Work when it has been assigned.
5             44.   Defendants used said Work without authorization in the score for the
6     Film.
7             45.   In undertaking the conduct complained of in this action, Defendants
8     infringed and knowingly and intentionally violated Plaintiff's rights. Even after
9     Defendants were notified that their use was unauthorized, Defendants continued to use
10    such Work, thus establishing that their infringement was and is willful.
11            46.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
12    damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
13    award of attorney's fees, costs and prejudgment interest.
14            47.   The amount of actual damages shall be proven at the time of trial.
15            48.   Additionally, Defendants have caused and continue to cause great injury
16    to Plaintiff, which damage cannot be accurately computed, and unless this Court
17    restrains Defendants from further infringements, Plaintiff will suffer irreparable
18    injury, for which there is no adequate remedy at law.
19                               SIXTH CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22            49.   Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25            50.   The sixth musical composition and sound recording that is the subject of
26    this lawsuit is entitled “CC_Dark Ambience 2_dh” (“Work 6”) and is copyrightable
27    subject matter under the laws of the United States. Plaintiff has duly complied with
28    all required provisions of the copyright laws of the United States applicable to said

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                  8
     Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 9 of 14 Page ID #:9



1     Work, including but not limited to, registering a copyright in and to said Work with
2     the United States Copyright Office. The application was submitted to the United
3     States Copyright Office on or about May 7, 2018. Plaintiff shall amend this complaint
4     to provide the registration number in said Work when it has been assigned.
5             51.   Defendants used said Work without authorization in the score for the
6     Film.
7             52.   In undertaking the conduct complained of in this action, Defendants
8     infringed and knowingly and intentionally violated Plaintiff's rights. Even after
9     Defendants were notified that their use was unauthorized, Defendants continued to use
10    such Work, thus establishing that their infringement was and is willful.
11            53.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
12    damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
13    award of attorney's fees, costs and prejudgment interest.
14            54.   The amount of actual damages shall be proven at the time of trial.
15            55.   Additionally, Defendants have caused and continue to cause great injury
16    to Plaintiff, which damage cannot be accurately computed, and unless this Court
17    restrains Defendants from further infringements, Plaintiff will suffer irreparable
18    injury, for which there is no adequate remedy at law.
19                             SEVENTH CLAIM FOR RELIEF
20                             COPYRIGHT INFRINGEMENT
21                             AGAINST ALL DEFENDANTS
22            56.   Plaintiff realleges and incorporates by reference all allegations contained
23    in paragraphs 1 through 13 as though said allegations were set forth in their entirety
24    herein.
25            57.   The seventh musical composition and sound recording that is the subject
26    of this lawsuit is entitled      “CC_Dark Ambience 3_dh” (“Work 7”) and is
27    copyrightable subject matter under the laws of the United States. Plaintiff has duly
28    complied with all required provisions of the copyright laws of the United States

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                  9
 Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 10 of 14 Page ID #:10



1    applicable to said Work, including but not limited to, registering a copyright in and
2    to said Work with the United States Copyright Office. The application was submitted
3    to the United States Copyright Office on or about May 7, 2018. Plaintiff shall amend
4    this complaint to provide the registration number in said Work when it has been
5    assigned.
6            58.   Defendants used said Work without authorization in the score for the
7    Film.
8            59.   In undertaking the conduct complained of in this action, Defendants
9    infringed and knowingly and intentionally violated Plaintiff's rights. Even after
10   Defendants were notified that their use was unauthorized, Defendants continued to use
11   such Work, thus establishing that their infringement was and is willful.
12           60.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
13   damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
14   award of attorney's fees, costs and prejudgment interest.
15           61.   The amount of actual damages shall be proven at the time of trial.
16           62.   Additionally, Defendants have caused and continue to cause great injury
17   to Plaintiff, which damage cannot be accurately computed, and unless this Court
18   restrains Defendants from further infringements, Plaintiff will suffer irreparable
19   injury, for which there is no adequate remedy at law.
20                             EIGHTH CLAIM FOR RELIEF
21                            COPYRIGHT INFRINGEMENT
22                            AGAINST ALL DEFENDANTS
23           63.   Plaintiff realleges and incorporates by reference all allegations contained
24   in paragraphs 1 through 13 as though said allegations were set forth in their entirety
25   herein.
26           64.   The eighth musical composition and sound recording that is the subject
27   of this lawsuit is entitled “CC_R6_Post Beating Interrogation_v1” (“Work 8”) and
28   is copyrightable subject matter under the laws of the United States. Plaintiff has duly

                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                10
 Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 11 of 14 Page ID #:11



1    complied with all required provisions of the copyright laws of the United States
2    applicable to said Work, including but not limited to, registering a copyright in and
3    to said Work with the United States Copyright Office. The application was submitted
4    to the United States Copyright Office on or about May 7, 2018. Plaintiff shall amend
5    this complaint to provide the registration number in said Work when it has been
6    assigned.
7            65.   Defendants used said Work without authorization in the score for the
8    Film.
9            66.   In undertaking the conduct complained of in this action, Defendants
10   infringed and knowingly and intentionally violated Plaintiff's rights. Even after
11   Defendants were notified that their use was unauthorized, Defendants continued to use
12   such Work, thus establishing that their infringement was and is willful.
13           67.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
14   damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
15   award of attorney's fees, costs and prejudgment interest.
16           68.   The amount of actual damages shall be proven at the time of trial.
17           69.   Additionally, Defendants have caused and continue to cause great injury
18   to Plaintiff, which damage cannot be accurately computed, and unless this Court
19   restrains Defendants from further infringements, Plaintiff will suffer irreparable
20   injury, for which there is no adequate remedy at law.
21                              NINTH CLAIM FOR RELIEF
22                            COPYRIGHT INFRINGEMENT
23                            AGAINST ALL DEFENDANTS
24           70.   Plaintiff realleges and incorporates by reference all allegations contained
25   in paragraphs 1 through 13 as though said allegations were set forth in their entirety
26   herein.
27           71.   The ninth musical composition and sound recording that is the subject
28   of this lawsuit is entitled “TCC 3M5 Trust No One_v2” (“Work 9”) and is

                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                11
 Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 12 of 14 Page ID #:12



1    copyrightable subject matter under the laws of the United States. Plaintiff has duly
2    complied with all required provisions of the copyright laws of the United States
3    applicable to said Work, including but not limited to, registering a copyright in and
4    to said Work with the United States Copyright Office. The application was submitted
5    to the United States Copyright Office on or about May 7, 2018. Plaintiff shall amend
6    this complaint to provide the registration number in said Work when it has been
7    assigned.
8            72.   Defendants used said Work without authorization in the score for the
9    Film.
10           73.   In undertaking the conduct complained of in this action, Defendants
11   infringed and knowingly and intentionally violated Plaintiff's rights. Even after
12   Defendants were notified that their use was unauthorized, Defendants continued to use
13   such Work, thus establishing that their infringement was and is willful.
14           74.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
15   damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
16   award of attorney's fees, costs and prejudgment interest.
17           75.   The amount of actual damages shall be proven at the time of trial.
18           76.   Additionally, Defendants have caused and continue to cause great injury
19   to Plaintiff, which damage cannot be accurately computed, and unless this Court
20   restrains Defendants from further infringements, Plaintiff will suffer irreparable
21   injury, for which there is no adequate remedy at law.
22                             TENTH CLAIM FOR RELIEF
23                            COPYRIGHT INFRINGEMENT
24                            AGAINST ALL DEFENDANTS
25           77.   Plaintiff realleges and incorporates by reference all allegations contained
26   in paragraphs 1 through 13 as though said allegations were set forth in their entirety
27   herein.
28           78.   The tenth musical composition and sound recording that is the subject of

                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                12
 Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 13 of 14 Page ID #:13



1    this lawsuit is entitled “TCC_5M09_Finding UHF Device_v5” (“Work 10”) and is
2    copyrightable subject matter under the laws of the United States. Plaintiff has duly
3    complied with all required provisions of the copyright laws of the United States
4    applicable to said Work, including but not limited to, registering a copyright in and
5    to said Work with the United States Copyright Office. The application was submitted
6    to the United States Copyright Office on or about May 7, 2018. Plaintiff shall amend
7    this complaint to provide the registration number in said Work when it has been
8    assigned.
9            79.   Defendants used said Work without authorization in the score for the
10   Film.
11           80.   In undertaking the conduct complained of in this action, Defendants
12   infringed and knowingly and intentionally violated Plaintiff's rights. Even after
13   Defendants were notified that their use was unauthorized, Defendants continued to use
14   such Work, thus establishing that their infringement was and is willful.
15           81.   Based upon Defendants’ infringement, Plaintiff is entitled to actual
16   damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
17   award of attorney's fees, costs and prejudgment interest.
18           82.   The amount of actual damages shall be proven at the time of trial.
19           83.   Additionally, Defendants have caused and continue to cause great injury
20   to Plaintiff, which damage cannot be accurately computed, and unless this Court
21   restrains Defendants from further infringements, Plaintiff will suffer irreparable
22   injury, for which there is no adequate remedy at law.
23
24           WHEREFORE, Plaintiff prays as follows:
25           1.    That Defendants and all persons acting under the direction, control,
26   permission or authority of said Defendants be permanently enjoined and restrained
27   from using the copyrighted musical compositions and sound recordings and from
28   causing or permitting said copyrighted musical compositions and sound recordings

                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                              13
 Case 2:18-cv-08863 Document 1 Filed 10/15/18 Page 14 of 14 Page ID #:14



1    to be sold, distributed, broadcast or disseminated in connection with any sale,
2    distribution, broadcast or other means of dissemination used by Defendants.
3          2.     That Defendants be ordered to pay all profits, plus all losses of Plaintiff,
4    in an amount to be proven at the time of trial, or, if elected before final judgment,
5    statutory damages as available under the Copyright Act, 17 U.S.C. § 505, et seq.
6          3.     That Defendants be ordered to pay the Plaintiff's costs and attorney's fees.
7          4.     That Defendants be ordered to pay prejudgment interest.
8          5.     For the imposition of a constructive trust on all proceeds that resulted,
9    in whole or in part, from the wrongful exploitation of Plaintiff’s copyrighted works.
10         6.     For such other and further legal and equitable relief as this Court may
11   deem just and proper.
12
13         PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE
14   PURSUANT TO FED. R. CIV. P. 38 AND THE 7TH AMENDMENT TO THE
15   UNITED STATES CONSTITUTION.
16
     Dated: October 15, 2018                 GUTMAN LAW
17
                                             By: /s/ Alan S. Gutman
18                                           Alan S. Gutman
                                             Attorneys for Plaintiff
19                                           DIETER HARTMANN
20
21
22
23
24
25
26
27
28

                          COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                               14
